DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 	Claims 1, 4-13 and 16-19 are currently pending in this application, with claims 2-3, 14-15 and 20 were cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Attachment elements: in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horesh et al. (Pub. No. US 2013/0104419). With respect to claim 1, Horesh et al. discloses an insole apparatus for use in footwear (dual-density insole 10, see figures 1-10), comprising: a planar insole base (carrier base 20, see figure 2) positionable on top of a base interior surface of the footwear (inserted into a shoe to provide additional support, see figures 4 & 8); an attachment accessory (insole 10 may include one or more inserts. For example, the illustrated embodiment includes first insert 40 and second insert 50. However, other embodiments could include any other number of inserts, see paragraph [0021]) removably attachable to the insole base (see figures 2-3); and a plurality of attachment elements (plurality of indentations 28, 29 & 78; insert protrusions 44 & 59 which is corresponding structure disclosed in the instant application) distributed on at least one of an upper surface of the insole base and a lower surface of the attachment accessory (indentations are sized and configured to receive lower heel protrusions), wherein the attachment accessory is removably attachable to the insole base by way of at least one of the plurality of attachment elements (lower forefoot protrusions 44 of first insert 40 and lower heel protrusions 59 of second insert 50 may extend all the way down into, and mate with forefoot indentations 28 and heel indentations 29, respectively, see figures 1-10); wherein the plurality of attachment elements define attachment points on the planar insole base, and the attachment points are arranged with a predefined consistent spacing to enable interchangeability of the attachment accessory with other attachment accessories having similarly arranged attachment points (indentations and protrusions could be arranged in any manner and the number of the indentations and protrusions could be varied); wherein the plurality of attachment elements (inserts) are arranged in a plurality of groups, each group of attachment elements adapted for coupling to an attachment accessory of a corresponding type, wherein a density of the attachment elements determines a number of attachment points per unit of area on the planar insole base (the number and arrangements of the indentations and protrusions can be varied) and wherein the plurality of groups have different densities of attachment elements (the components of insole 10 may be constructed of materials exhibiting different density and hardness levels to provide increased performance during wear, see paragraphs [0048]-[0051); wherein the plurality of attachment elements (indentations & protrusions) comprises a first group of attachment elements (Horesh discloses that one or more cavities including indentations/protrusions could be disposed in midfoot portion 17 of carrier 20, see paragraph [0023]) arranged in a density (the number of the protrusions/indentations disposed on the insole may vary) at a midfoot region of the insole base, and a second group of attachment elements (indentation/protrusions) arranged in a density at a heel region of the insole base (the number of the protrusion/indentations disposed on the insole may vary). 	Horesh does not explicitly discloses the density at a midfoot region to be lower than the density at a heel region. However, Horesh discloses that the arrangement and number of the attachment elements (indentation/protrusions) can be varied in different portions of the insole. The attachment elements can be divided into subsets or groups. It would have been obvious to one of ordinary skill in the art to arrange the attachment elements of Horesh in a lower density at a midfoot region than the heel region, since Horesh discloses that the number size and shape of the attachment elements can be varied as desired.
With respect to claims 9-11 and 17-19, Horesh discloses wherein the insole base is fabricated in an elastically deformable material (insole 10 may all be made from a variety of polymer materials in a variety of hardness levels to achieve desired performance characteristics); wherein the plurality of attachment elements comprise a snap fastener (indentations and protrusions) that attaches to the attachment accessory at a corresponding attachment point on the attachment accessory (indentations configured to receive the set of protrusions); wherein at least one of the attachment points provides a receptacle (indentations see figures 2 & 3) on one of the attachment accessory and the insole base for receiving a corresponding plug (protrusions, see figures 2 & 3) extending from the other one of the attachment accessory and the insole base; comprising a plurality of massage points defined in the insole base; wherein the spacing of the attachment elements is consistent within localized areas of the insole base (see figures 1-10); wherein the spacing of the attachment elements is consistent across the insole base (see figures 1-10). 
With respect to claim 4, Horesh et al. discloses wherein the type of attachment accessory comprises one or more of arch support, heel support and massage accessory, see paragraphs [0023] & [0031] – [0032]).
With respect to claims 13 and 16, Horesh et al. as modified above discloses a method for manufacturing an insole apparatus for use in footwear, comprising: forming a planar insole base to be received atop a base interior surface of the footwear (Carrier 20, first insert 40 and second insert 50 may each be molded from their respective materials to achieve a desired shape, protrusion pattern, thickness, etc.); providing an attachment accessory removably attachable to the insole base (first insert 40 and second insert 50 of insole 10 may all be made from a variety of polymer materials in a variety of hardness levels to achieve desired performance characteristics); and providing a plurality of attachment elements on at least one of an upper surface of the insole base (indentations and protrusions) and a lower surface of the attachment accessory (indentations will mate with the protrusions), wherein the attachment accessory is removably attachable to the insole base by way of at least one of the plurality of attachment elements (lower forefoot protrusions 44 of first insert 40 and lower heel protrusions 59 of second insert 50 may extend all the way down into, and mate with forefoot indentations 28 and heel indentations 29, respectively, see figures 1-10); wherein the plurality of attachment elements define attachment points on the planar insole base, and the attachment points are arranged with a predefined consistent spacing to enable interchangeability of the attachment accessory with other attachment accessories having similarly arranged attachment points (indentations and protrusions could be arranged in any manner and the number of the indentations and protrusions could be varied); wherein the plurality of attachment elements (inserts) are arranged in a plurality of groups, each group of attachment elements adapted for coupling to an attachment accessory of a corresponding type, and wherein the plurality of groups have different densities of attachment elements (the components of insole 10 may be constructed of materials exhibiting different density and hardness levels to provide increased performance during wear, see paragraphs [0037] & [0048]); wherein a density of the attachment elements determines a number of attachment points per unit of area on the planar insole base and wherein the plurality of groups have different densities of attachment elements- wherein the plurality of attachment elements comprises a first group of attachment elements arranged in a lower density at a midfoot region of the insole base, and a second group of attachment elements arranged in a higher density at a heel region of the insole base; and the method comprising arranging the attachment points so that the spacing between the attachment points is consistent within localized areas of the insole base (indentations and protrusions could be arranged in any manner and the number of the indentations and protrusions could be varied).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horesh et al. in view of Everette et al. (Pub. No. US 2012/0109013). Horesh et al.  as modified above discloses all the limitations of the claims except for wherein the attachment accessory comprises a temperature sensor. Everette discloses that it is desirable to attach a temperature sensor to an insole that would more efficiently diagnose an unsafe environment. Therefore, it would have been obvious to one of ordinary skill in the art to make one of the attachment accessories of Horesh et al. as a temperature sensor as taught by Everette to better diagnose an unsafe environment
	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Kuhn (US 4,727,661). Horesh et al. as modified above discloses all the limitations of the claims except for wherein at least one of the plurality of traction elements is a traction stick that extends from the lower surface of the insole base and embeds itself in the footwear base. Kuhn discloses an insole having a plurality of traction elements (by means of four  specially arranged snap fasteners 5 & 6 the insole can be removed easily and, after cleaning, reinstalled) for wherein at least one of the plurality of traction elements is a traction stick that extends from the lower surface of the insole base and embeds itself in the footwear base (lower snap fastener parts 6 are embedded in the sole 7 of the footwear, see figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to distribute a plurality of traction elements on the lower surface of the insole base of Horesh et al. and to have at least one of the plurality of traction elements to be a traction stick that extends from the lower surface of the insole base and embeds itself in the footwear base as taught by Kuhn, for better traction and securing and holding the insole to the footwear.
	With respect to claim 8, Horesh et al. as modified by Kuhn discloses the at least one of the plurality of traction elements to be a grip (snap fastener).
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
	It would have been obvious to one of ordinary skill in the art to arrange the attachment elements of Horesh in a lower density at a midfoot region than the heel region, since Horesh discloses that the number size and shape of the attachment elements can be varied as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
05/17/2022